          Case 1:19-cv-03572-LTS Document 47 Filed 03/29/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
    JOHN SMITH,

                                    Plaintiff,

                        -against-                                    19-CV-3572-LTS

    UNITED STATES MARSHALS SERVICE and
    EXECUTIVE OFFICE FOR UNITED STATES
    ATTORNEYS,

                                    Defendants.

                                         MEMORANDUM ORDER

                In this action against the United States Marshals Service (the “USMS”) and the

Executive Office for United States Attorneys (the “EOUSA,” and with the USMS,

“Defendants”), plaintiff John Smith, 1 proceeding pro se, alleges that Defendants have failed to

respond adequately to his requests for agency records under the Freedom of Information Act

(“FOIA”). (docket entry no. 8 (“Am. Compl.”).) Defendants have moved for summary

judgment. (docket entry no. 27.) The Court has jurisdiction of this action pursuant to 5 U.S.C.

section 552(a)(4)(B).

                The Court has considered the submissions of the parties carefully and, for the

following reasons, Defendants’ motion is granted to the extent it is brought on behalf of the

USMS, and denied without prejudice to renewal to the extent it is brought on behalf of the

EOUSA, upon the EOUSA’s submission to the Court of supplemental information, as set forth

below.




1
         In a Sealed Order dated January 8, 2020, the Court granted Plaintiff’s request to proceed
         anonymously, given the risks potentially posed to Plaintiff by public identification of him
         by name.


SMITH V USMS, EOUSA - MSJ.DOCX                    VERSION MARCH 29, 2021                           1
         Case 1:19-cv-03572-LTS Document 47 Filed 03/29/21 Page 2 of 16




                                           BACKGROUND 2

               In November 2009, Plaintiff was arrested pursuant to a New York State criminal

complaint and committed to the custody of the City of New York, on Rikers Island. (Am.

Compl. ¶ 1.) For one day in July 2010 and another in November 2010, Plaintiff was

“transferred” to federal custody. (Id. ¶¶ 2-3.) In April 2011, after Plaintiff was convicted of his

state court criminal charge and informed by the presiding state court judge that Plaintiff “would

be transferred to federal custody to face federal charges” (docket entry no. 1 (“Compl.”) ¶ 6),

Plaintiff was “again picked up by federal agents, this time for approximately 77 days[,] and held

in federal custody” at a correctional facility in Queens, New York (operated by the GEO Group,

and referred to by the parties as “GEO”). (Am. Compl. ¶¶ 4-5 & Ex J.) In July 2011, he was

returned to state custody, without having been “charged with any federal crimes” or having

“testif[ied] or participate[d] in any federal cases.” (Id. ¶¶ 6-7.) Ultimately, Plaintiff was

sentenced to a custodial term of 25 years to life in connection with his state court conviction.

(Id. ¶ 6; Compl. ¶ 15.)

               Beginning in May 2016, Plaintiff submitted FOIA requests to a variety of federal

agencies, seeking information principally related to his transfers between state and federal

custody in 2010 and 2011, and his detention at GEO. (Am. Compl. ¶¶ 21-39.) As relevant here,

Plaintiff submitted two such requests to the USMS, and two to the EOUSA.


Requests to the USMS

               On June 16, 2016, Plaintiff submitted his first FOIA request to the USMS,

seeking “any and all information held by your department or accessible to your department


2
       The facts recited herein are drawn from the parties’ submissions and are undisputed
       unless otherwise indicated.


SMITH V USMS, EOUSA - MSJ.DOCX                     VERSION MARCH 29, 2021                             2
           Case 1:19-cv-03572-LTS Document 47 Filed 03/29/21 Page 3 of 16




pertaining to my ‘pick up’ and ‘transfer’ from Rikers Island to the Federal facility ‘GEO’ and to

the Federal Headquarters in Manhatt[a]n.” (Am. Compl. Ex. D; see also Declaration of Charlotte

Luckstone (docket entry no. 28-1) (“Luckstone Decl.”) ¶ 14.) On July 22, 2016, the USMS

acknowledged receipt of Plaintiff’s request and stated that it had commenced a search for

documents responsive to that request. (Am. Compl. Ex. H; Luckstone Decl. ¶ 15 & Ex. 1.)

               On November 8, 2017, Plaintiff submitted a second FOIA request to the USMS,

seeking:

               ALL documents and information pertaining to the detention of [Plaintiff]
               at the GEO Facility between April 2011 – July 2011. This request is for
               all documents, materials and information pertaining to the transfer of
               [Plaintiff] from Rikers Island to the GEO QUEENS DETENTION
               FACILITY by UNITED STATES MARSHALS in April 2011 and back to
               RIKERS ISLAND from the GEO QUEENS DETENTION FACILITY by
               the UNITED STATES MARSHALS SERVICE in July 2011.

(Am. Compl. Ex. I; Luckstone Decl. ¶ 19 & Ex. 3.)

               On December 14, 2017, the USMS mailed Plaintiff its final response to his first

FOIA request, reporting that the USMS had “conducted a search of its files in the Southern

District of New York and located nine pages of documents responsive to your request” (Am.

Compl. Ex. J; Luckstone Decl. ¶ 16 & Ex. 2), and producing those nine pages to Plaintiff. (Id.)

               On January 3, 2020, more than eight months after Plaintiff commenced this

action, the USMS sent Plaintiff a letter reporting that it was continuing to process his November

8, 2017, FOIA request, and writing that: “So we may more effectively utilize our limited

resources, please advise regarding your continued interest in obtaining records responsive to

your request.” (Luckstone Decl. ¶¶ 19-23 & Ex. 4.) Plaintiff responded, indicating his

continued interest. (Id.)




SMITH V USMS, EOUSA - MSJ.DOCX                   VERSION MARCH 29, 2021                             3
         Case 1:19-cv-03572-LTS Document 47 Filed 03/29/21 Page 4 of 16




               Beginning on or about July 9, 2020, the USMS conducted a search for records

responsive to Plaintiff’s second FOIA request. (Luckstone Decl. ¶ 24.) In so doing, the USMS

searched its Justice Detainee Information System (“the main electronic database that houses all

USMS prisoner records”) for Plaintiff’s name, USMS number, Federal Identification Number,

and date of birth. (Id. ¶¶ 24-30.) “Given the delay in responding to Plaintiff’s November 2017

FOIA request, as a matter of discretion, USMS decided to search for all records pertaining to

Plaintiff, not simply records pertaining to his 2011 detention and transfer between facilities.”

(Id. ¶ 27 n.3.) After concluding its search, on July 22, 2020, USMS produced to Plaintiff a total

of fourteen pages responsive to his two FOIA requests, including the nine pages originally

produced to Plaintiff in December 2017, subject to certain redactions not challenged by Plaintiff

here. (Id. ¶¶ 30-32.)

Requests to the EOUSA

                On April 19, 2018, after receiving an indication in the USMS’s production of

agency records that his 2011 transfer to federal custody had been pursuant to the direction of

Assistant United States Attorney (AUSA) Nola Heller (Am. Compl. Ex. J), Plaintiff submitted

his first FOIA request to the EOUSA. In that request, Plaintiff wrote: “From April 29, 2011 to

July 1, 2011 I was in federal custody pursuant to a writ of habeas corpus ad testificandum

applied for by AUSA NOLA B. HELLER. I am requesting a copy of the Writ and the

Affirmation in Support of the Application for the writ.” (Am. Compl. Ex. K.)

               On July 3, 2018, Plaintiff submitted his second FOIA request to the EOUSA,

requesting “any and all information pursuant [to] my transfer from state custody to federal

custody” in 2011, including “writ of habeas corpus, federal indictment information, prisoner

transfer information, district court signature, grand jury information, etc.” (Am. Compl. Ex. O.)



SMITH V USMS, EOUSA - MSJ.DOCX                    VERSION MARCH 29, 2021                            4
         Case 1:19-cv-03572-LTS Document 47 Filed 03/29/21 Page 5 of 16




               On September 19, 2018, the EOUSA mailed Plaintiff a letter response. The

EOUSA’s letter referred to a FOIA request no. “EOUSA-2018-004996,” with a submitted date

of “06/21/2018,” and the subject “Transfer Records.” It also stated, apparently in error, that

Plaintiff’s FOIA request had been referred to the Internal Revenue Service (“IRS”):

               The Executive Office for United States Attorneys (EOUSA) has received
               your Freedom of Information Act and/or Privacy Act request. The
               EOUSA is the official record keeper for all records located in this office
               and the various United States Attorney’s offices. You requested records
               related to the U.S. Internal Revenue Service (“IRS”). EOUSA maintains
               information that is in the possession of EOUSA or by the individual
               United States Attorney’s Offices. We have forwarded your request to IRS.

(Am. Compl. Ex. P; accord Declaration of Auborn Finney (docket entry no. 28-2) (“Finney

Decl.”) ¶ 6 & Ex. B.) However, the EOUSA’s September 19 letter also stated that Plaintiff

should “contact them directly for the requested information at the following address:”

               Katherine A. Day, FOIA Officer
               Office of General Counsel
               United States Department of Justice Marshals Service
               CG-3 R1594
               Washington, DC 20530-1000

(Id.) The same day, the EOUSA wrote to Officer Day, reporting that Plaintiff’s FOIA request

“was misdirected and received by this office,” and that “[a]s your office may have records

responsive to this request, we are referring it to you for a direct response to the requester.” (Id.) 3

               On August 27, 2020, after Defendants had filed their motion for summary

judgment in this action, the Court issued an order directing Defendants to supplement their

motion “clarifying whether the EOUSA performed any search of its own in response to

plaintiff’s FOIA request, in addition to forwarding that request to the USMS,” and—in the event




3
       As discussed below, Plaintiff disputes that the EOUSA in fact forwarded his FOIA
       request(s) to the USMS.


SMITH V USMS, EOUSA - MSJ.DOCX                     VERSION MARCH 29, 2021                             5
         Case 1:19-cv-03572-LTS Document 47 Filed 03/29/21 Page 6 of 16




the EOUSA had not performed such a search—providing the EOUSA an opportunity to

“perform a prompt further search for documents responsive to plaintiff’s FOIA request.” (docket

entry no. 32 at 2-3.)

                 On September 11, 2020, the EOUSA reported that it had conducted such a

search, beginning on September 1, 2020, in response to both of Plaintiff’s FOIA requests.

(docket entry no. 34; see also Declaration of Darian Hodge (docket entry no. 34-1) (“Hodge

Decl.”) ¶¶ 3-11.) 4 In connection with that search, Mr. Hodge searched for responsive records in

four locations. First, he searched for Plaintiff’s name in CASEVIEW, an “electronic database

that contains records of any and all matters Assistant United States Attorneys at USAO-SDNY

work on,” yielding a case titled “US v. [Plaintiff’s name], et al.” (Id. ¶ 5.) A box of hard copy

documents related to that case was identified and searched, but “[n]o responsive records were

found.” (Id.) Second, Mr. Hodge searched Lexis CourtLink, “a public access platform for court

electronic records,” for Plaintiff’s full name, his full name with his first name abbreviated, “US

v. [Plaintiff’s name], et al.,” “[Plaintiff’s name], et al.,” Plaintiff’s Bureau of Prisons registration

number, and “[Plaintiff’s last name] AND Heller.” (Id. ¶ 7.) That search yielded no results.

(Id.) Third, Mr. Hodge arranged for “a comprehensive text-based search for any and all

electronically-stored documents associated with the internal [USAO] number assigned to the


4
        The search was performed under the direction of Darian Hodge, a FOIA officer for the
        United States Attorney’s Office for the Southern District of New York (“USAO-
        SDNY”), after the EOUSA determined that the only District with potentially responsive
        documents was this District. (docket entry no. 34-2 ¶ 6.) See also Steiniger v. I.R.S., No.
        10-CV-0282 (JCF), 2011 WL 812103, at *2-4 (S.D.N.Y. Mar. 3, 2011) (approving as
        adequate a search performed by the EOUSA, which had “forwarded” the request to a
        contact person in the USAO-SDNY) aff’d, 471 F. App’x 80 (2d Cir. 2012); Patino-
        Restrepo v. U.S. Dep’t of Justice, 246 F. Supp. 3d 233, 244 (D.D.C. 2017) (“EOUSA
        conducted a reasonable search, focusing on the USAO-EDNY where Plaintiff was
        prosecuted[.]”), aff’d, No. 17-5143, 2019 WL 1250497 (D.C. Cir. Mar. 14, 2019).



SMITH V USMS, EOUSA - MSJ.DOCX                      VERSION MARCH 29, 2021                             6
         Case 1:19-cv-03572-LTS Document 47 Filed 03/29/21 Page 7 of 16




case entitled, ‘US v [Plaintiff’s name], et al.’” (Id. ¶ 8.) That search too yielded “no results.”

(Id.) Finally, on September 9, 2020—five days after the EOUSA informed Plaintiff that it had

completed its search in response to his FOIA requests (see docket entry no. 34-2 ¶ 9)—Mr.

Hodge arranged for a search of AUSA Heller’s archived emails, using Plaintiff’s full name as the

only search term. (Hodge Decl. ¶ 10.) “That search yielded seven emails referencing Plaintiff,

but none were responsive to Plaintiff’s FOIA requests at issue.” (Id.)


                                            DISCUSSION

               The pending motion is brought pursuant to Rule 56(a) of the Federal Rules of

Civil Procedure. Under Rule 56(a), summary judgment is appropriate when the “movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” The moving party bears the burden of demonstrating the absence of a material

issue of fact, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-52 (1986), and the court

must be able to find that, “after drawing all reasonable inferences in favor of a non-movant, no

reasonable trier of fact could find in favor of that party.” Marvel Entm’t, Inc. v. Kellytoy (USA),

Inc., 769 F. Supp. 2d 520, 523 (S.D.N.Y. 2011) (quoting Heublein v. United States, 996 F.2d

1455, 1461 (2d Cir. 1993)). A fact is considered material “if it might affect the outcome of the

suit under the governing law,” and an issue of fact is “genuine” where “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Holtz v. Rockefeller & Co.

Inc., 258 F.3d 62, 69 (2d Cir. 2001) (internal quotation marks and citations omitted). “[M]ere

conclusory allegations or denials . . . cannot by themselves create a genuine issue of material fact

where none would otherwise exist.” Hicks v. Baines, 593 F.3d 159, 166 (2d Cir. 2010) (quoting

Fletcher v. Atex, Inc., 68 F.3d 1451, 1456 (2d Cir. 1995)).




SMITH V USMS, EOUSA - MSJ.DOCX                     VERSION MARCH 29, 2021                            7
         Case 1:19-cv-03572-LTS Document 47 Filed 03/29/21 Page 8 of 16




               “In order to prevail on a motion for summary judgment in a FOIA case, the

defending agency has the burden of showing that its search was adequate and that any withheld

documents fall within an exemption to the FOIA.” Carney v. U.S. Dep’t of Justice, 19 F.3d 807,

812 (2d Cir. 1994) (citing 5 U.S.C. § 552(a)(4)(B)). In measuring adequacy, courts ask “whether

the search was reasonably calculated to discover the requested documents, not whether it actually

uncovered every document extant.” Grand Cent. P’ship, Inc. v. Cuomo, 166 F.3d 473, 489 (2d

Cir. 1999) (citation omitted). Accord Iturralde v. Comptroller of Currency, 315 F.3d 311, 315

(D.C. Cir. 2003) (“[T]he adequacy of a FOIA search is generally determined not by the fruits of

the search, but by the appropriateness of the methods used to carry out the search.”). 5 Adequacy

“may be established solely on the basis of the Government’s relatively detailed, non-conclusory

affidavits that are submitted in good faith,” Adamowicz v. I.R.S., 552 F. Supp. 2d 355, 361

(S.D.N.Y. 2008), “setting forth the search terms and the type of search performed, and averring

that all files likely to contain responsive materials . . . were searched.” Iturralde, 315 F.3d at 314

(citation omitted). “Conversely, summary judgment in the agency’s favor is inappropriate

‘where the agency’s response raises serious doubts as to the completeness of the agency’s search,

where the agency’s response is patently incomplete, or where the agency’s response is for some

other reason unsatisfactory.” NAACP Legal Def. & Educ. Fund, Inc. v. U.S. Dep’t of Justice,

463 F. Supp. 3d 474, 483 (S.D.N.Y. 2020) (quoting Nat’l Day Laborer Org. Network v. U.S.

Immigr. & Customs Enf’t Agency, 877 F. Supp. 2d 87, 96 (S.D.N.Y. 2012)). In such cases, a

district court may “direct the defendant to conduct additional searches,” Immigr. Def. Project v.

U.S. Immigr. & Customs Enf’t Agency, 208 F. Supp. 3d 520, 527 (S.D.N.Y. 2016), conduct an



5
       The Second Circuit recognizes that the D.C. Circuit is “something of a specialist” in
       adjudicating FOIA disputes, “given the nature of much of its caseload.” Whitaker v. U.S.
       Dep’t of Com., 970 F.3d 200, 206 n.25 (2d Cir. 2020).


SMITH V USMS, EOUSA - MSJ.DOCX                     VERSION MARCH 29, 2021                            8
         Case 1:19-cv-03572-LTS Document 47 Filed 03/29/21 Page 9 of 16




in camera review, “elicit[ ] additional detail from the government,” or permit further discovery,

where appropriate. Assadi v. U.S. Citizenship & Immigr. Servs., No. 12-CV-1374 (RLE), 2015

WL 1500254, at *2 (S.D.N.Y. Mar. 31, 2015).

               The Second Circuit has held that “special solicitude should be afforded pro se

litigants generally, when confronted with motions for summary judgment.” Graham v. Lewinski,

848 F.2d 342, 344 (2d Cir. 1988).

               In this case, Plaintiff argues that both agencies’ searches were inadequate, and

that both agencies responded to Plaintiff’s FOIA requests in bad faith.


Defendant USMS

               The Court concludes that the USMS has met its burden of showing that it

conducted an adequate search for records responsive to Plaintiff’s requests, and that Plaintiff has

not met his burden of showing that the USMS performed its search in bad faith.

               The Luckstone Declaration adequately details the type of search performed (of the

USMS’s electronic database containing data pertaining to “USMS prisoners who are in USMS

custody or have a federal arrest warrant issued, or are scheduled for a move between detention

facilities,” including “all data on USMS prisoners provided by federal, state, and local criminal

justice agencies, courts, medical care professionals, public and private organizations, witnesses,

informants, and other persons interviewed during fugitive investigations”), and the search terms

used during that search (“Plaintiff’s name, USMS number, FID, and date of birth”). (Luckstone

Decl. ¶¶ 29-30.) The USMS’s search was notably broad: “[g]iven the delay responding to

Plaintiff’s November 2017 FOIA request, as a matter of discretion, USMS decided to search for

all records pertaining to Plaintiff, not simply records pertaining to his 2011 detention and transfer

between facilities.” (Id. ¶ 27 n.3.) Moreover, as a result of its search, the USMS identified and



SMITH V USMS, EOUSA - MSJ.DOCX                    VERSION MARCH 29, 2021                             9
        Case 1:19-cv-03572-LTS Document 47 Filed 03/29/21 Page 10 of 16




produced fourteen pages of responsive records to Plaintiff, with limited withholdings on grounds

not challenged here. (Id. ¶¶ 30-32.) These efforts satisfied the agency’s burden to perform an

adequate search in response to Plaintiff’s FOIA requests. 6

               Plaintiff’s showing of alleged bad faith on the part of the USMS does not meet his

burden of identifying evidence sufficient to impugn the agency’s affidavits or otherwise warrant

denial of summary judgment in favor of the USMS. See Ctr. for Const. Rts. v. U.S. Dep’t of

Def., 968 F. Supp. 2d 623, 632 (S.D.N.Y. 2013) (“[O]nce the agency has satisfied its burden, the

plaintiff must make a showing of bad faith on the part of the agency sufficient to impugn the

agency’s affidavits or declarations or provide some tangible evidence that . . . summary

judgment is otherwise inappropriate.”) (citation omitted), aff’d, 765 F.3d 161 (2d Cir. 2014). To

be sure, as Plaintiff argues, the USMS’s nearly three-year delay in responding to Plaintiff’s

second FOIA request was significant. However, without more, an agency’s delay does not

render that agency’s response one that should be treated as made in bad faith or impugn the

credibility of the agency’s affiants, at least where the agency ultimately performs an adequate

and reasonable search for records. See McLean on behalf of J.N.M. v. Soc. Sec. Admin., No.

17-CV-6978 (CM) (KHP), 2019 WL 2495333, at *5 (S.D.N.Y. Jan. 2, 2019) (“An agency’s

initial delay in responding to a FOIA request—even delays of several years—is not evidence of

bad faith.”), report and recommendation adopted, No. 17-CV-6978 (CM) (KHP), 2019 WL

1074273 (S.D.N.Y. Mar. 6, 2019); Bartko v. U.S. Dep’t of Justice, 102 F. Supp. 3d 342, 353



6
       As Plaintiff notes, the Luckstone Declaration does not detail the USMS’s search in
       response to Plaintiff’s FOIA request(s) forwarded to the USMS by the EOUSA in
       September 2018. Nonetheless, because of the overlap of those requests with the requests
       Plaintiff submitted directly to the USMS, and because the USMS “search[ed] for all
       records pertaining to Plaintiff, not simply records pertaining to his 2011 detention and
       transfer between facilities,” the agency’s efforts in 2020, as described in the Luckstone
       Declaration, satisfied its obligations to respond to those FOIA requests, as well.


SMITH V USMS, EOUSA - MSJ.DOCX                   VERSION MARCH 29, 2021                           10
        Case 1:19-cv-03572-LTS Document 47 Filed 03/29/21 Page 11 of 16




(D.D.C. 2015) (“mere delay in responding to a FOIA request is routinely found to be insufficient

to support a finding of bad faith”) (collecting cases). Similarly, bad faith is not established by

the fact that the USMS has not produced a writ of habeas corpus ad testificandum that Plaintiff

believes exists, see Garcia v. U.S. Dep’t of Justice, Off. of Info. & Priv., 181 F. Supp. 2d 356,

366 (S.D.N.Y. 2002) (“Speculation that other documents exist, without more, does not

undermine the finding that the agency conducted a reasonable search.”) (citation and internal

quotation marks omitted), or by the fact of the USMS’s discovery of additional records

responsive to Plaintiff’s requests during its search in 2020. See Conti v. U.S. Dep’t of Homeland

Sec., No. 12-CV-5827 (AT), 2014 WL 1274517, at *15 (S.D.N.Y. Mar. 24, 2014) (“In a similar

vein, many courts have rejected the argument that the discovery of additional documents or later

discovery of missing files renders a search unreasonable or conducted in bad faith.”).

               In light of the USMS’s adequate search in response to Plaintiff’s FOIA requests,

and the absence of any evidence of bad faith on the part of the USMS, the Court grants

Defendants’ motion for summary judgment to the extent it is brought on behalf of the USMS.


Defendant EOUSA

               The Court concludes, however, that the EOUSA has not carried its burden of

showing that it has performed an adequate search in response to Plaintiff’s FOIA requests,

principally because the EOUSA has failed to explain its inconsistent use of search terms across

its various searches and, in particular, its use of somewhat narrow search terms in certain of its

electronic searches. (See docket entry no. 46 (“Pl. Opp. Ltr.”) at 4 (“The EOUSA only searched




SMITH V USMS, EOUSA - MSJ.DOCX                    VERSION MARCH 29, 2021                             11
        Case 1:19-cv-03572-LTS Document 47 Filed 03/29/21 Page 12 of 16




records pertaining to Plaintiff[’]s name and the name of the associated AUSA. Such a limited

search was inadequate.”).) 7

               While “[f]ederal agencies have discretion to craft the search terms that they

believe to be reasonably tailored to uncover documents responsive to a FOIA request,” and

FOIA petitioners “cannot dictate the search terms to be used,” an “agency’s choice of search

terms is not conclusive,” and “[w]here challenged, agencies have to explain why certain search

terms, clearly relevant, were not used.” Brennan Ctr. for Justice at New York Univ. Sch. of L. v.

U.S. Dep’t of Justice, 377 F. Supp. 3d 428, 434 (S.D.N.Y. 2019) (citations omitted). A court’s

evaluation of an agency’s search terms is “highly context specific.” Nat’l Day Laborer Org.,

877 F. Supp. 2d at 110 (“[T]he failure to use certain search terms will sometimes be fatal,

sometimes unproblematic, and sometimes improper but harmless or at least mitigated.”) (internal

footnotes omitted).



7
       Plaintiff raises a number of other challenges to the method of the EOUSA’s search for
       agency records. (Pl. Opp. Ltr. at 3-4, 17-22; docket entry no. 43 (“Pl. Opp. Mem.”) at
       13-20, 27-29.) Contrary to Plaintiff’s arguments, however, the EOUSA was not required
       to interview witnesses (see Pl. Opp. Mem. at 20), or search for agency records in
       response to FOIA requests Plaintiff submitted to other agencies or components of the
       Department of Justice (see Pl. Opp. Ltr. at 3, 17; Pl. Opp. Mem. at 29), in order to
       perform an adequate search in response to Plaintiff’s FOIA requests. See Ferguson v.
       U.S. Dep’t of Educ., No. 09-CV-10057 (FM), 2011 WL 4089880, at *13 (S.D.N.Y. Sept.
       13, 2011) (“the Department was not obligated to interview its employees to locate
       responsive records when it had searched all files likely to contain relevant information”)
       (citing Saldana v. Fed. Bureau of Prisons, 715 F. Supp. 2d 10, 23 (D.D.C. 2010)); Moore
       v. Aspin, 916 F. Supp. 32, 36 (D.D.C. 1996) (“[T]he Department of Defense is not
       required to respond to a[ ] FOIA request directed at other agencies.”). Similarly, the
       EOUSA was not required to search additional databases for communications between the
       USAO, on the one hand, and Plaintiff’s state court counsel, the USMS, Rikers Island, the
       Bronx County District Attorney’s office, and the GEO, on the other (see Pl. Opp. Ltr. at
       4, 21-22), given that the EOUSA had identified several databases, including AUSA
       Heller’s archived emails, reasonably likely to contain any such communications. Nor did
       the EOUSA improperly “limit[ ] Plaintiff’s FOIA request to a search for a non-existent
       habeas ad testificandum” (Pl. Opp. Ltr. at 3) when it performed the broader (if
       inconsistent) searches described in the Hodge Declaration.


SMITH V USMS, EOUSA - MSJ.DOCX                   VERSION MARCH 29, 2021                          12
         Case 1:19-cv-03572-LTS Document 47 Filed 03/29/21 Page 13 of 16




                In this case, the EOUSA employed inconsistent search terms across its various

electronic searches. It searched Lexis CourtLink—a database of public records that is relatively

unlikely to yield responsive records, given that Plaintiff was never publicly charged with a

federal crime, nor publicly compelled to testify in a federal proceeding—using a relatively broad

set of search terms, including Plaintiff’s full name, his full name with his first name abbreviated,

“US v. [Plaintiff’s name], et al.,” “[Plaintiff’s name], et al.,” Plaintiff’s Bureau of Prisons

registration number, and “[Plaintiff’s last name] AND Heller.” (Hodge Decl. ¶ 7.) However, it

searched AUSA Heller’s archived emails—a source relatively more likely to yield responsive

records, given the alleged role AUSA Heller had in Plaintiff’s custodial transfers—only for

Plaintiff’s full name. (Id. ¶10.) Moreover, while the Hodge Declaration is somewhat unclear on

this point, the EOUSA appears to have searched the USAO-SDNY’s general electronic database

only for documents “associated with the internal [USAO] number assigned to the case entitled

‘US v [Plaintiff’s name], et al.’” (Id. ¶ 8.)

                While there may be a proper explanation for the EOUSA’s use of inconsistent

search terms across its several electronic searches, the agency has not provided one to the Court.

Absent such an explanation, the EOUSA has failed to establish its entitlement to summary

judgment. Roseberry-Andrews v. U.S. Dep’t of Homeland Sec., 299 F. Supp. 3d 9, 25 (D.D.C.

2018) (“There may well be a good explanation for these inconsistent search methodologies, but

Defendant does not provide it.”); James Madison Project v. U.S. Dep’t of State, 235 F. Supp. 3d

161, 169 (D.D.C. 2017) (“the searches are deficient because the agency—for no discernable

reason—searched different data sets using different search terms and different date restrictions,

even within the same bureau or office”); The Few, the Proud, the Forgotten v. U.S. Dep’t of

Veterans Affs., 254 F. Supp. 3d 341, 356 (D. Conn. 2017) (“An agency’s declaration about a




SMITH V USMS, EOUSA - MSJ.DOCX                     VERSION MARCH 29, 2021                           13
         Case 1:19-cv-03572-LTS Document 47 Filed 03/29/21 Page 14 of 16




search must reasonably explain why it selected certain search terms and rejected obvious

alternatives.”).

                   Having considered the further question of whether Plaintiff has established bad

faith on the part of the EOUSA such as to preclude deference to its proffers or judgment in its

favor (see Pl. Opp. Ltr. at 2-3, 7-16; Pl. Opp. Mem. at 7-12), the Court concludes that Plaintiff

has not shown that the EOUSA responded to Plaintiff’s FOIA requests in bad faith. As a

preliminary matter, the EOUSA’s initial decision to forward Plaintiff’s FOIA request(s) to the

USMS without performing a search of its own—while based on the arguably faulty proposition

that those requests did not seek records maintained by the EOUSA—was not entirely without

basis. See Sonds v. Huff, 391 F. Supp. 2d 152, 160 (D.D.C. 2005) (an agency “is not required to

respond to a FOIA request that should be directed to another agency”), aff’d, No. 05-5428, 2006

WL 3093808 (D.C. Cir. June 22, 2006); LaCedra v. Exec. Off. for U.S. Att’ys, 317 F.3d 345,

348 (D.C. Cir. 2003) (“[I]n this case the EOUSA’s interpretation, although erroneous, was at

least colorable. Not every error bespeaks a knave.”). Moreover, Plaintiff proffers insufficient

evidence in support of his more serious charge—that the EOUSA, despite its claims, did not in

fact forward his request(s) to the USMS. For instance, the fact that the EOUSA’s letter dated

September 19, 2018, which stated that Plaintiff’s request(s) were being forwarded to the IRS, not

the USMS, is of little moment, given that the forwarding address provided was the address of a

FOIA officer employed by the USMS (Finney Decl. Ex. B), and the EOUSA has introduced

evidence of a cover letter of the same date documenting its transmission to that FOIA officer.

(Finney Decl. Ex. E.) Similarly, the September 19 letter’s reference to a “submitted date” of

June 21, 2018, when neither of Plaintiff’s requests to the USMS were sent on that date, is not

evidence of impropriety, where the letter plainly referred to Plaintiff’s request(s) by listing




SMITH V USMS, EOUSA - MSJ.DOCX                      VERSION MARCH 29, 2021                           14
             Case 1:19-cv-03572-LTS Document 47 Filed 03/29/21 Page 15 of 16




Plaintiff’s full name and address, and listing the “Subject of Request” as “Transfer Records.”

(Finney Decl. Ex. B.) Even assuming the “submitted date” was an error—rather than simply a

date referring to the EOUSA’s internal handling of Plaintiff’s request(s)—neither that

discrepancy nor the other facts proffered by Plaintiff support an inference that the EOUSA acted

in bad faith. See SafeCard Servs., Inc. v. S.E.C., 926 F.2d 1197, 1202 (D.C. Cir. 1991) (mere

“mix-up[s]” or “technical failings” may not support “an inference that [the agency] acted in bad

faith”). 8

                  In light of the inconsistencies in the search terms applied by the EOUSA,

however, the Court denies Defendants’ motion for summary judgment to the extent it is brought

on behalf of the EOUSA, without prejudice to renewal as set forth below. 9



8
         As Plaintiff emphasizes at some length (Pl. Opp. Ltr. at 3, 10-16; Pl. Opp. Mem. at 8), it
         is true that the USMS did not submit affirmative proof in this case of having received the
         forwarded request(s) from the EOUSA. However, the Court declines to base a finding of
         bad faith on the part of the EOUSA on the USMS’s omission of a fact from its
         evidentiary submissions in support of summary judgment. See Wen Dong Zhao v. U.S.
         Dep’t of State, 320 F. Supp. 3d 505, 510 (E.D.N.Y. 2018) (the presumption of good faith
         may be rebutted by “tangible evidence of bad faith,” but cannot be rebutted by “[b]are
         allegations and speculation of bad faith”) (citations omitted), aff’d, 776 F. App’x 733 (2d
         Cir. 2019). In any event, as noted above, the search the USMS conducted in 2020—
         which, again, sought “all records pertaining to Plaintiff, not simply records pertaining to
         his 2011 detention and transfer between facilities” (Luckstone Decl. ¶ 27 n.3)—satisfied
         any obligations it had to respond to those forwarded requests. See, e.g., Pitts v. Comm’r,
         No. 05-CV-1313 (GEL), 2005 WL 1278528, at *2 (S.D.N.Y. May 10, 2005) (“The
         eventual production of the tax returns, however, along with the extensive searches made
         in response to both of plaintiff's FOIA requests . . . conclusively belie any claim of
         unreasonably inadequate searches, bad faith or deliberate withholding of documents.”).
9
         The Court has considered Plaintiff’s other various requests made in his opposition papers.
         To the extent Plaintiff seeks leave to conduct discovery from the individuals involved in
         the forwarding of Plaintiff’s request(s) from the EOUSA to the USMS (Pl. Opp. Ltr. at
         23), the Court denies that request. Carney, 19 F.3d at 812 (“In order to justify discovery
         once the agency has satisfied its burden, the plaintiff must make a showing of bad faith
         on the part of the agency sufficient to impugn the agency’s affidavits or declarations . . .
         or provide some tangible evidence that an exemption claimed by the agency should not
         apply or summary judgment is otherwise inappropriate.”) (citations omitted). To the


SMITH V USMS, EOUSA - MSJ.DOCX                     VERSION MARCH 29, 2021                         15
        Case 1:19-cv-03572-LTS Document 47 Filed 03/29/21 Page 16 of 16




                                           CONCLUSION

               For the foregoing reasons, Defendants’ motion for summary judgment is granted

to the extent it is brought on behalf of the USMS, and denied without prejudice to renewal to the

extent it is brought on behalf of the EOUSA. By April 30, 2021, the EOUSA shall re-conduct

its electronic searches for agency records using a broad, uniform selection of search terms, 10 and

shall file and serve on Plaintiff one or more supplemental declarations describing (and reporting

the results of) those searches, and informing the Court of any productions made to Plaintiff as a

result. The EOUSA may renew its summary judgment motion in connection with such

supplemental submission.

               The Clerk of Court is respectfully directed to terminate the United States

Marshals Service as a Defendant, and to terminate the motion at docket entry no. 27.

       SO ORDERED.

Dated: New York, New York
       March 29, 2021
                                                     /s/ Laura Taylor Swain
                                                     LAURA TAYLOR SWAIN
                                                     United States District Judge
Copy mailed by chambers to:
Plaintiff John Smith

       extent Plaintiff seeks to assert a FOIA claim against the Bureau of Prisons (“BOP”) (see
       Pl. Opp. Mem. at 30; Am. Compl. Exs. A, C, D, E), there is no evidence that Plaintiff
       exhausted his administrative appeal rights as to that agency (see docket entry no. 28-3 ¶¶
       10, 12), or that Plaintiff was ever in BOP (as opposed to USMS) custody during his stay
       at the GEO. See also Robert v. U.S. Dep’t of Justice, 193 F. App’x 8, 9 (2d Cir. 2006)
       (affirming dismissal of FOIA claim for failure to exhaust administrative appeal rights).
       To the extent Plaintiff seeks to reinstate his section 1983 claim(s), that request is denied
       on the grounds set forth in the Court’s Order to Amend dated August 21, 2019 (docket
       entry no. 7), and Sealed Order dated January 8, 2020. Finally, Plaintiff’s request for the
       appointment of counsel and his request for the Court to conduct an in camera review (see
       Opp. Ltr. at 10, 23-25) are denied without prejudice to renewal following the Court’s
       receipt of any supplemental submissions from the EOUSA.
10
       To the extent the EOUSA must use inconsistent search terms across its electronic sources
       of agency records, it shall explain those inconsistencies in its supplemental declaration(s).


SMITH V USMS, EOUSA - MSJ.DOCX                   VERSION MARCH 29, 2021                          16
